DETAILED ACTION
Claim(s) 1-46 are presented for examination. 
Claim(s) 1-18 and 20-26 are amended.
Claim(s) 27-48 are new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	
Specification
Applicant’s amendment to the title of the disclosure filed April 1st, 2021 is being considered. The objection is withdrawn.

Response to Arguments
Applicant’s arguments (see remarks pages 1-5 of 5) filed September 13th, 2021 with respect to rejection of claim(s) 1-48 under 35 U.S.C. § 103 have been fully considered, and they are persuasive. The rejection is withdrawn.

Allowable Subject Matter
Claim(s) 1-48 are allowed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Gao et al. (United States Patent No.: 10,651,999 B2) discloses:
	“... At block S601, a terminal receives a first downlink control channel, determines a first frequency domain resource according to the first downlink control channel, and transmits a first uplink shared channel on the first frequency domain resource.

	... At block S602, the terminal determines a sequence length of a pilot of the terminal according to a size of the first frequency domain resource and a mapping interval or a density or a pilot multiplexing factor of each element in a pilot sequence on a frequency domain, and generates the pilot sequence with the sequence length.

	... At block S603, the terminal determines a frequency domain starting position of the pilot sequence on the first frequency domain resource, maps the pilot sequence on the first frequency domain resource for transmitting according to the frequency domain starting position and the mapping interval or the density or the pilot multiplexing factor...” [See Gao, fig. 6: Step(s) “601”/ “602” / “603”, cols. 11-13].
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


Rushil P. Sampat
Examiner
Art Unit 2469


/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469      

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469